                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

ANDREW STEINHILBER,

                   Petitioner,                              8:19CV370

      vs.
                                                        MEMORANDUM
SARAH RACHEL BARSELL                                     AND ORDER
STEINHILBER,

                   Respondent.


       Petitioner Andrew Steinhilber filed a “Petition for Writ of Habeas Corpus”
(filing no. 1) on August 23, 2019 and paid the $5.00 filing fee. Upon preliminary
review of the petition, the court determines that this matter must be dismissed for
lack of subject matter jurisdiction.

                          I. SUMMARY OF PETITION

       Petitioner alleges he is the biological father of two minor children, M.S. and
O.S., and Respondent Sarah Rachel Barsell Steinhilber is unlawfully detaining and
withholding custody of M.S. and O.S. from Petitioner with the intent to
permanently move the children from Nebraska to Texas. Petitioner asks this court
to issue a writ of habeas corpus requiring Respondent to appear and produce the
children before this court and show cause why custody should not be restored to
Petitioner.

                                 II. DISCUSSION

      As an initial matter, the court construes the “Petition for Writ of Habeas
Corpus” as being filed pursuant to 28 U.S.C. § 2241, which grants “federal district
courts, ‘within their respective jurisdictions,’ the authority to hear applications for
habeas corpus by any person who claims to be held ‘in custody in violation of the
Constitution or laws or treaties of the United States.’” Rasul v. Bush, 542 U.S. 466,
473 (2004) (quoting 28 U.S.C. §§ 2241(a), (c)(3)). Accordingly, the court conducts
this initial review of the petition pursuant to 28 U.S.C. § 2243 and Rule 1(b) of the
Rules Governing Section 2254 Cases in the United States District Courts which
allows the court to apply Rule 4 of those rules to a section 2241 action. Rule 4
provides that the court shall conduct an initial review of the application for habeas
corpus and summarily dismiss it, order a response, or “take such action as the
judge deems appropriate.” See Rule 4 of the Rules Governing Section 2254 Cases
in the United States District Courts. The court may summarily dismiss an
application without ordering a response if it plainly appears from the face of the
application and its exhibits that the petitioner is not entitled to relief. See id.; 28
U.S.C. § 2243.

       Here, Petitioner seeks to litigate a private1 custody dispute between himself
and Respondent. The court cannot grant such relief in a habeas corpus action.
Neither Petitioner nor his children are in the custody of the State of Nebraska in
violation of federal law. Indeed, the only issue Petitioner seeks to litigate is his
right to custody of his minor children. “[I]n general, . . . federal courts have no
jurisdiction in habeas corpus to determine parents’ right to custody of their minor
children, even if it is alleged that custody was obtained by means that violate the
Federal Constitution.” U.S. ex rel. Mueller for & on Behalf of Mueller v. Missouri
Div. of Family Servs., 123 F.3d 1021, 1023 (8th Cir. 1997) (citing Lehman v.
Lycoming Cnty. Children’s Services Agency, 458 U.S. 502 (1982)). The court,
therefore, concludes that summary dismissal of the petition is warranted here.

       Alternatively, if the court were to construe the petition as asserting a claim
under 42 U.S.C. § 1983, the court would lack jurisdiction pursuant to the domestic
relations exception to federal court jurisdiction. It is well-settled that “the whole

      1
         Petitioner does not allege that the custody of the minor children at issue is the
subject of any state-court proceeding nor was the court able through its own search of
state court records to locate any Nebraska state-court proceedings involving the parties.
subject of the domestic relations of husband and wife, parent and child, belongs to
the laws of the States and not to the laws of the United States.” In re Burrus, 136
U.S. 586, 593–94 (1890). Although this domestic relations exception to federal
jurisdiction does not apply to a civil action that merely has domestic relations
overtones, federal courts lack jurisdiction where the action is a mere pretense and
the suit is actually concerned with domestic relations issues. See, e.g., Drewes v.
Ilnicki, 863 F.2d 469, 471 (6th Cir. 1988). Here, the substance of Petitioner’s
claims clearly concerns state law domestic relations matters.

      IT IS THEREFORE ORDERED that:

      1.     The petition for writ of habeas corpus (filing no. 1) is dismissed
without prejudice.

      2.    The court will enter judgment by separate document.

      Dated this 18th day of October, 2019.

                                              BY THE COURT:

                                              s/ Richard G. Kopf
                                              Senior United States District Judge
